DETAILED ACTION

Applicant’s amendment and response received on 11/17/21 has been entered. Claims 4, and 8-9 have been canceled. Claims 1-3, 5-7, 10-13, 16, 18-20, and 22-24 are currently pending and under examination in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An action on the merits follows. Those sections of Title 35, US code, not included in this action can be found in the previous office action.

Claim Rejections - 35 USC § 112


The rejections of claims 1-13, 16, 18-20, and 22-24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for indefiniteness, are withdrawn over canceled or amended claims 1, 3-13, 16, 18-20, and 23-24, and maintained in modified form over amended claim 22. 
Claim 22, as amended, now recites, “[a] polyclonal antiserum produced by a transgenic animal of claim 1, wherein the light chains of the antibodies in the antiserum have reduced diversity relative to a polyclonal antiserum made by the same animal but with a genome comprising a wild-type immunoglobulin light chain locus comprising (a) and (b)”. Claim 22 as written is confusing as at least element (b) as defined by claim 1 is not found in a wild type immunoglobulin light chain locus. Thus, the term “wild-type” as used in the claims is confusing as it seems to include genetically modified endogenous light chain loci. Further, as written, claim 22 appears to compare the diversity of the light chains in the antibodies present in the antiserum from the genetically modified animal of claim 1 to the diversity of light chains in the antibodies present in an animal with the exact same modified light chain locus elements. Therefore, the metes and bounds of what may constitute a “reduced diversity” cannot be determined. 

Claim Rejections - 35 USC § 102


The rejection of claims 1-13, 16, 18, and 24 under 35 U.S.C. 102(a)(1) as being anticipated by WO 2013/033406 (2013), hereafter referred to as Leighton et al., is withdrawn in view of applicant’s cancellation of or amendments to the claims. 
Specifically, it is noted that the claims as amended now recite that “each of the pseudogenes encodes the same amino acid sequence as the entire light chain variable region of the functional immunoglobulin light chain gene”. Note that the claims specifically recites that the functional light chain gene comprises a V segment and a J segment that together encode both the CDRs and framework of the light chain variable region. The instant claims have further been amended to recite that transgenic animal uses gene conversion to reduce antibody diversification. While Leighton et al. teaches transgenic animals, and specifically chickens, whose genome comprises a single functional human VL sequence comprising a rearranged germline human VJ sequence and multiple human VL pseudogenes located upstream of the single functional human VL sequence, Leighton et al. teaches that each pseudogene can be 100% homologous to "some or all" of the framework or CDR of the functional human V-J sequence (Leighton et al., page 21, and pages 32-33). In particular, Leighton et al. on page 32 teaches that the pseudogene does not itself encode full framework or CDR (Leighton et al., page 32). It is also noted that Leighton teaches gene conversion to increase light chain diversification, not to reduce light chain diversification. 

Applicant’s amendments to the claims has necessitated the following new grounds of rejection under 35 U.S.C. 102. 

Claim 22 is newly rejected under 35 U.S.C. 102(a)(1) as being unpatentable over U.S. Patent Application Publication 2014/0317766 (October 23, 2014), hereafter referred to as Logtenberg et al., as evidenced by “Antiserum.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/antiserum. Accessed 28 Dec. 2021.
Claim 22 is a product by process claim which recites, “[a] polyclonal antiserum produced by a transgenic animal of claim 1, wherein the light chains of the antibodies in the antiserum have reduced diversity relative to a polyclonal antiserum made by the same animal but with a genome comprising a wild-type immunoglobulin light chain locus comprising (a) and (b)”. The applicant is reminded that , “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). In the instant case, the product is a polyclonal antiserum with reduced diversity of the light chains present in the antibodies in the antiserum. 
Logtenberg et al. teaches transgenic non-human animals, including ovines (sheep), avines (birds), and lagomorpha (rabbits, hares, and pika) whose genome comprises a single functional rearranged human light chain V-J sequence encoding a light chain variable region which is resistant to rearrangements and/or somatic hypermutation, and whose endogenous light chain kappa and lambda loci are silenced (Logtenberg et al., paragraphs 16-21, 49, 54-56, and 70). Logtenberg et al. teaches that such animals produce antibodies in which the light chain is essentially non-mutated (Logtenberg et al., paragraph 55). Thus, the light chains of the antibodies produced in the Logtenberg et al. animals exhibit reduced diversity of the light chain due to at least reduced somatic hypermutation. Logtenberg et al. further teaches to immunize the transgenic non-human animals with an antigen, such as tetanus toxoid, and to collect serum comprising antibodies (Logtenberg et al., Example 17, paragraph 169). According to the definition of “antiserum” provided by Merriam-Webster.com Dictionary, a blood serum comprising antibodies against an infective agent or toxic substance is an “antiserum”. As such, while Logtenberg et al. does not specifically use the term “antiserum”, the blood serum comprising antibodies against tetanus toxoid disclosed by Logtenberg et al. qualifies as an “antiserum”. 
Thus, by teaching an “antiserum” which is blood serum comprising antibodies derived from an immunized transgenic non-human animal, including animals that use gene conversion such as sheep, rabbits, and avians, in which the light chains of the antibodies present in the serum have reduced diversity due to reduced somatic hypermutation of the light chain, Logtenberg et al. anticipates the invention of claim 22. 

Claim Rejections - 35 USC § 103


The rejection of claims 19-20 and 22-23 under 35 U.S.C. 103 as being unpatentable over WO 2013/033406 (2013), hereafter referred to as Leighton et al., in view of U.S. Patent Application Publication 2016/0304585 (2016), hereafter referred to as Harriman et al., is withdrawn in view of applicant’s amendments to the claims. See above, for the discussion of the claims as amended versus the teachings of Leighton et al. 

				       Additional Comments

U.S. Patent No. 11,033,009 (the ‘009 patent) listing the same inventors as the instant application, was previously made of record. Claims 1-7 of the ‘009 patent appear to broadly encompass the instant claims products and methods. For example, claim 1 of the ‘009 patent is drawn to a transgenic chicken comprising B cells having a genome in which the endogenous functional light chain variable region coding sequence in the  endogenous immunoglobulin light chain gene is replaced by an exogenous coding sequence encoding a pre-rearranged human immunoglobulin light chain variable region, and ii.  the upstream pseudogenes of the endogenous light chain gene do not diversify the pre-rearranged human light chain variable region, wherein the chicken produces a diversified population of antibodies that have the same light chain variable region except for amino acid substitutions that have resulted from non-gene conversion events. However, the claims of the ‘009 patent do not recite the structural feature that each of the pseudogenes encodes the entire amino acid sequence of the functional light chain variable region, and the specification of the ‘009 patent teaches to either delete the upstream pseudogenes, or to leave the chicken pseudogenes  5’ of the introduced human V-J sequence. The chicken pseudogenes do not encode the entire amino acid sequence of the functional light chain variable region. As such, the claims of the 11,033,009 patent do not render obvious the invention currently claimed in this application. 

Allowable Subject Matter

Claims 1-3, 5-7, 10-13, 16, 18-20, and 23-24 are considered allowed over the prior art of record.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé	
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633